PRECEDENTIAL

         UNITED STATES COURT OF APPEALS
              FOR THE THIRD CIRCUIT
                 ________________

                       No. 17-2449
                    ________________


        In re: TRIBUNE MEDIA COMPANY, et al.,
              REORGANIZED DEBTORS, f/k/a
                  TRIBUNE COMPANY,

                     KEITH YOUNGE,
                               Appellant
                    ________________

        Appeal from the United States District Court
                 for the District of Delaware
          (D.C. Civil Action No. 1-16-cv-00226)
        District Judge: Honorable Gregory M. Sleet
                     ________________

                   Argued April 25, 2018

Before: AMBRO, SCIRICA, and SILER, Jr. ♦, Circuit Judges


♦
  Honorable Senior Judge Eugene E. Siler, Jr., Circuit Court
Judge for the Sixth Circuit Court of Appeals, sitting by
designation.
            (Opinion filed: September 5, 2018 )

Timothy P. Creech, Esquire        (Argued)
1835 Market Street, Suite 2626
Philadelphia, PA 19103

      Counsel for Appellant

Kenneth P. Kansa, Esquire
Robert N. Hochman, Esquire        (Argued)
Sidley Austin
One South Dearborn Street
Chicago, IL 60603

J. Kate Stickles, Esquire
Cole Schotz
500 Delaware Avenue, Suite 1410
Wilmington, DE 19801

      Counsel for Appellee
                   ________________

                OPINION OF THE COURT
                   ________________

AMBRO, Circuit Judge

       Keith Younge is an African-American man who was
fired by WPHL, a Philadelphia television station owned by
Tribune Media Company (“Tribune”). He claims the station
subjected him to a hostile work environment because it
scheduled him to train under a white co-worker who accosted
him with racial epithets. He further contends he was
wrongfully terminated because of his race and/or color.




                              2
        Although Younge filed a complaint with the
Pennsylvania Commission on Human Relations, he chose to
litigate his claims in Bankruptcy Court after Tribune filed a
Chapter 11 bankruptcy petition. When it disallowed his
claims, Younge appealed to the District Court. There he
challenged for the first time the Bankruptcy Court’s
jurisdiction to hear his claims. The District Court held he
impliedly consented to the Bankruptcy Court’s jurisdiction. It
also concluded the Bankruptcy Court correctly disallowed his
hostile work environment and wrongful termination claims.
Because we agree, we affirm.

I.     Background matters

       A.     Factual background

       In April 2008, Younge was hired as a seasonal, part-
time technician by WPHL. He was trained by full-time
technicians, as he was responsible for covering their vacation
schedules between Memorial Day and Labor Day. On May 7,
2008, Younge was scheduled to train with Rick Schultz, an
engineering technician. Before Younge’s training began,
Sandy Kerr, a technician, told him, “If you run into any trouble
tonight[,] make sure you tell me tomorrow.” In re Tribune
Media Co., Case No. 08–13141(KJC), 2016 WL 1122865, at
*2 (Bankr. D. Del. Mar. 18, 2016) (internal quotation marks
omitted). When he asked Steve Leff, another technician, to
explain Kerr’s statement, Leff said, “Schultz has a problem.”
Id. When Younge inquired whether Schultz had a problem
with him, Leff replied, “No, he just has a problem.” Id.
(internal quotation marks omitted).

       During his training with Schultz, Younge walked into
the room and placed his briefcase on the table. Schultz
immediately responded, “Hey Spike, you want to get this off
the table?” App. at 127a (internal quotation marks omitted).




                               3
Assuming Schultz did not know his name, Younge introduced
himself. The former answered, “[A]s far as [I] am concern[ed,]
you are Spike Lee.” Id. (internal quotation marks omitted).
Younge walked over to Schultz and retorted, “I told you what
my name is,” and Schultz countered, “I’ll call you anything I
want to.” Id. (internal quotation marks omitted). Younge, in
an attempt to diffuse the situation, stated, “[W]hoa, I don’t
know what’s going on here[.] [A]ll you have to do is train me.”
Id. at 157a (internal quotation marks omitted). Schultz replied,
“I don’t work for you, I don’t have to listen to you, I don’t have
to train you, some intern.” Id. When Younge told him he was
not an intern and had been in the television industry for years,
Schultz asked, “Well[,] why don’t you know nothing?” Id.
(internal quotation marks omitted).

       Schultz walked into the adjacent room, and Younge
followed him. The argument continued, with both parties
yelling and using profanity. At one point, Schultz told Younge
to “take that shit back to the ghetto[,] hommie.” Id. at 127a
(internal quotation marks omitted). Younge also said, “Hey
motherfucker, use my name[;] motherfucker[,] I dare you to hit
me.”     Id. at 160a (internal quotation marks omitted).
Eventually, the station’s security officer entered the room and
physically separated both men. Ed Elias, the technician-in-
charge, called the station and spoke with Younge. He told him
to go home and assured him that the station would investigate
the incident in the morning.
       The next day, Younge called Elias and Michael Hort, a
supervisor. After hearing Younge’s account of the altercation,
one of them said, “[Y]ou should have never had to deal with
that—we have had problems with S[c]hultz before.” Id. at 74a
(internal quotation marks omitted). On May 12, 2008, Shalona
Douglas, a human resources coordinator, called Younge to
investigate the incident. She asked him whether he cursed at
Schultz. Younge responded that he did. Douglas probed




                                4
further, inquiring whether Younge remembered what he said.
He answered, “[N]o, I was angry[.] I don’t remember.” Id.
(internal quotation marks omitted). Finally, she asked if
Younge had spit on Schultz. He replied, “[A]bsolutely not.”
Id. (internal quotation marks omitted). Douglas also spoke
with Schultz and other technicians, including Leff. The latter
informed her that Schultz made a number of comments
immediately before training Younge. For example, Schultz
told other technicians that Younge “look[ed] like Spike Lee,”
id. at 162a (internal quotation marks omitted).

       Douglas submitted her findings to Vincent Giannini,
WPHL’s Vice President and General Manager.            After
reviewing them, he concluded both Younge and Schultz should
be discharged for violating WPHL’s Code of Conduct and
Anti-Harassment Policy. The station sent termination letters
to both men on May 15, 2008.

       B.     Procedural background
        Younge filed a complaint with the Pennsylvania
Commission on Human Relations in June 2008 alleging he was
subjected to a hostile work environment and wrongfully
terminated because of his race and/or color. He forwarded a
copy of his complaint to the Equal Employment Opportunity
Commission, which notified him that it would not act on his
complaint until its Pennsylvania counterpart issued final
findings and orders. Younge’s claims were based on Title VII
of the Civil Rights Act, 42 U.S.C. § 2000e et seq. (“Title VII”);
the Pennsylvania Human Relations Act, 43 Pa. Cons. Stat.
§ 951 et seq.; and the Philadelphia Fair Practices Ordinance,
Phila., Pa., Code ch. 9-1100 et seq.

       The Pennsylvania Commission on Human Relations
began investigating the complaint during the same month. It
started by gathering evidence from WPHL and Schultz. The




                               5
former responded to the agency’s questions and provided
company records as requested. Schultz also spoke with the
Commission. He said that on, May 6, 2008 (i.e., the day before
he trained Younge), he asked Leff, “[W]hy are you training a
hoop . . . who doesn’t know anything?” App. at 159a (internal
quotation marks omitted). He also admitted he gave Younge a
nickname—“Spike Lee”—and acknowledged his own
nickname was the “Nazi.” Id. at 163a. Schultz, however, never
mentioned whether WPHL’s management knew of his
nickname before his altercation with Younge.

        In December 2008, when the Commission’s
investigation was still ongoing, Tribune and its affiliates
(including WPHL) filed for Chapter 11 bankruptcy (for
simplicity, we refer to all debtors as “Tribune”). Younge
responded by filing a proof of claim in the Bankruptcy Court. 1
Tribune objected to it. Because Younge was not represented
by counsel at the time, he filed a pro se response to Tribune’s
objection. When he obtained counsel, the Bankruptcy Court
held a hearing on the claim and allowed Younge’s counsel to
file a supplemental response that included additional evidence.
Tribune, in turn, filed a supplemental reply. After the parties
completed briefing, the Court notified them that it was
reviewing Tribune’s objection, see id. at 59a (docket entry
stating “Judge Carey is reviewing this case”), and construed it
as a motion for summary judgment.


       1
        Because Younge opted to litigate in Bankruptcy Court,
his proceedings before the Pennsylvania Commission on
Human Relations were automatically stayed. He did not file a
motion for relief from the automatic stay to allow the
investigation to continue. See 11 U.S.C. § 362(a)(1) (stating
administrative actions that predate any proceedings under Title
11 are automatically stayed).




                              6
        The Court sustained the objection. It held Younge
could not establish a hostile work environment claim because
he could not prove respondeat superior liability (i.e., that
WPHL was liable for Schultz’s discriminatory behavior
because it knew of Schultz’s racial animus and failed to take
prompt remedial action). In reaching this conclusion, the Court
considered Schultz’s personnel file and employment history. It
noted Schultz had been employed at WPHL since 1972 and had
been involved in two other altercations with his co-workers.
The first altercation involved accusations of racial bias and
occurred in 1993. A security guard was angry that Schultz
accidentally tripped a door alarm and accused him of making a
racist comment. Schultz, however, denied any type of racial
animus, and the letter in his personnel file included his take of
the incident. While the second altercation did not contain any
allegations of racism, it involved profanity and took place in
2002. In view of this evidence, the Court acknowledged it was
“troubl[ed]” by the incident from 1993. In re Tribune Media
Co., 2016 WL 1122865, at *6. Nonetheless it concluded that
a single altercation from 1993 did not “provide[] the [s]tation
with notice or reason to know that Schultz would create a
hostile work environment” or “harass Younge with racial slurs
in May 2008.” Id. at *6-7.

         Turning to the wrongful termination claim, the
Bankruptcy Court applied the McDonnell Douglas burden-
shifting framework. See McDonnell Douglas Corp. v. Green,
411 U.S. 792, 802-05 (1973) (noting that, after a plaintiff-
employee proves a prima facie case of discrimination, the
employer must offer a legitimate, non-discriminatory reason
for its action and the plaintiff may rebut this reason by showing
that it is pretextual). It observed that WPHL provided a
legitimate, non-discriminatory reason for firing Younge
because it discharged him for violating the station’s Code of
Conduct and Anti-Harassment Policy. It concluded Younge
failed to show that the station’s reasons were pretextual




                               7
because he admitted he engaged in conduct that was prohibited
by WPHL’s employment policies. Though Younge pointed to
WPHL’s favorable treatment of Schultz following his 2002
altercation as evidence of pretext (he only received a written
warning), the Bankruptcy Court rejected that argument. It
noted Younge provided “no evidence that the [2002 and 2008
incidents] were of comparable seriousness.” In re Tribune
Media Co., 2016 WL 1122865, at *11. In the Court’s view,
“the best comparator for Younge’s [discharge] [was] the
[s]tation’s treatment of Schultz, who participated in the same
incident[,] was investigated at the same time by the same
people . . . [, and] received the same treatment.” Id.
Accordingly, the Court concluded Younge was not wrongfully
terminated because of his race and/or color and disallowed his
claim in its entirety.

        Younge appealed to the District Court. He contested the
Bankruptcy Court’s jurisdiction for the first time and argued
its proceedings violated his due process rights and his Seventh
Amendment right to a jury trial. He also challenged the
Bankruptcy Court’s decision as to his hostile work
environment and wrongful termination claims. The District
Court observed that Younge never raised the issue of
jurisdiction during bankruptcy proceedings. Instead, he
litigated his claim to a final judgment, filing two responses to
Tribune’s claim objection, appearing at a hearing, and
acknowledging that the Court would “fully evaluate [his]
claim.” In re Tribune Media Co., C.A. No. 16-226 (GMS),
2017 WL 2622743, at *5 (D. Del. June 16, 2017) (alteration
omitted) (internal quotation marks omitted) (quoting App. at
212a). In light of these actions, the Court held that Younge
waived any objection to adjudication in Bankruptcy Court and
impliedly consented to its jurisdiction. The District Court also
held that the Bankruptcy Court did not violate Younge’s due
process rights, as it gave him ample opportunities to submit
additional evidence, and it did not violate his Seventh




                               8
Amendment right to a jury trial by disallowing his claim.
Finally, the District Court affirmed the rulings on Younge’s
hostile work environment and wrongful termination claims,
providing the same reasons as those in the Bankruptcy Court’s
opinion. This appeal followed.

II.    Standard of Review

        “Our review of the District Court’s order on [the
Bankruptcy Court’s] jurisdiction is de novo.” In re Resorts
Int’l, Inc., 372 F.3d 154, 160 (3d Cir. 2004). We also
“review de novo the bankruptcy court’s order granting
summary judgment.” In re Segal, 57 F.3d 342, 345 (3d Cir.
1995). It is proper when “there is no genuine dispute as to any
material fact and the movant is entitled to judgment as a matter
of law.” Fed. R. Civ. P. 56(a). A genuine dispute exists “if the
evidence is such that a reasonable jury could return a verdict
for the nonmoving party.” Anderson v. Liberty Lobby, Inc.,
477 U.S. 242, 248 (1986). “[A] party will not be able to
withstand a motion for summary judgment merely by making
allegations.” In re Ikon Office Sols., Inc., 277 F.3d 658, 666
(3d Cir. 2002). Instead, the nonmoving party must “designate
specific facts” in the record to “show[] that there is a genuine
issue for trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 324
(1986) (internal quotation marks omitted).

III.   Discussion

       A.     The Bankruptcy Court had jurisdiction over
              Younge’s claims.
       A bankruptcy court must have statutory authority and
constitutional authority to enter a final judgment on a claim.
See Stern v. Marshall, 564 U.S. 462, 482 (2011); see also In re
Galaz, 765 F.3d 426, 431 (5th Cir. 2014)
(“A bankruptcy court may enter final judgment only if . . . [it]




                               9
has both statutory and constitutional authority to do so.”).
Younge contends the Bankruptcy Court lacked both types of
authority to adjudicate his claims. Tribune counters that
Younge’s claims fall within the Court’s statutory authority. It
also claims he forfeited any objection to the Court’s
constitutional authority to decide his claims. We address the
parties’ arguments in turn.

              1.      Younge consented to the Bankruptcy
                      Court’s statutory authority to decide
                      his claims.

        “A bankruptcy court’s statutory authority [to decide a
claim] derives from 28 U.S.C. § 157(b)(1), which designates
certain matters as ‘core proceedings’ . . . .” In re Galaz, 765
F.3d at 431. A bankruptcy court has the constitutional
authority to enter a final judgment on core proceedings, and, if
a claimant appeals, the district court reviews the bankruptcy
court’s judgment “under traditional appellate standards.”
Stern, 564 U.S. at 475. The statutory scheme gives several
examples of core proceedings, see 28 U.S.C. § 157(b)(2), but
explicitly excludes “the liquidation or estimation of contingent
or unliquidated personal injury tort or wrongful death claims,”
id. § 157(b)(2)(B). It specifies that these claims “shall be tried
in the district court in which the bankruptcy case is pending . . .
or in the district court in the district in which the claim arose.”
Id. § 157(b)(5).

        Relying on these provisions, Younge asserts the
Bankruptcy Court lacked statutory authority to decide his
claims because they fall under the exception for personal injury
tort claims. Tribune responds that the Bankruptcy Court had
“the authority to disallow a personal injury tort claim” that
“fails as a matter of law.” Tribune Br. at 24-25 (emphasis
added) (footnote omitted). It further contends the exception in




                                10
§ 157(b)(2)(B) is only implicated when it is necessary to
determine the dollar amount of a claim.

        “The term ‘personal injury tort claim’ is not expressly
defined in Title 28 or Title 11.” In re Arnold, 407 B.R. 849,
851 (Bankr. M.D.N.C. 2009). Bankruptcy courts have adopted
different definitions of the term, see id. at 851-53, and only a
subset have categorized civil rights claims as “personal injury
tort claims,” see id. at 852. 2 Here, however, we need not decide
whether Younge’s claims are personal injury tort claims
because he consented to the Bankruptcy Court’s statutory
authority. As the Supreme Court has explained, a party may
forfeit or waive any objections to § 157(b)(5) because that
provision is not jurisdictional. See Stern, 564 U.S. at 479-80.
A claimant waives an objection under § 157(b)(5) when he
“implicate[s] the jurisdiction of th[e] bankruptcy court[,] . . .
[chooses] to be a party to that litigation,” and thus “consent[s]
to that court’s resolution of his . . . claim[s]. . . .” Id. at 481
(internal quotation marks omitted).

       Consistent with these principles, Younge voluntarily
submitted to a decision by the Bankruptcy Court, as he filed a
proof of claim, filed a response to Tribune’s objection, filed a
supplemental response, and appeared at a hearing before that
Court. Although his proof of claim and initial response were

       2
         Bankruptcy courts also disagree on whether they may
disallow personal injury tort claims under § 157(b)(2). See In
re Dow Corning Corp., 215 B.R. 346, 349-51 (Bankr. E.D.
Mich. 1997). We express no view on this issue and, as noted,
focus our analysis on consent and waiver. See Stern, 564 U.S.
at 479-82 (declining to construe the personal-injury-tort-claim
exception because the respondent consented to the bankruptcy
court’s resolution of his claims, thus waiving any statutory
objection to the contrary).




                                11
pro se, neither his counseled filing (e.g., his supplemental
response) nor his counsel’s statements to the Court included
any type of objection to the Court’s statutory authority.
Instead, his counsel acknowledged the Bankruptcy Court
would “evaluate [his] claim[s]” and pointed to evidence that
would assist the Court in ruling in his favor. App. at 212a. In
this context, we conclude that Younge consented to the
Bankruptcy Court’s resolution of his claims and waived any
argument to the contrary.

       Accordingly, the Bankruptcy Court had statutory
authority to decide his claims.

              2.     The      Bankruptcy        Court     had
                     constitutional authority to enter a final
                     judgment on Younge’s claims because
                     he    knowingly       and     voluntarily
                     consented to its jurisdiction.

        Younge also challenges the Bankruptcy Court’s
constitutional authority to decide his claims. He contends the
Court was required to obtain his express consent before
deciding his claim. See Younge Br. at 24 (arguing Younge
never affirmatively consented to litigate his claim in
bankruptcy court). Because it failed to do so, he claims it
lacked constitutional authority to enter a final judgment on the
merits.

        We disagree. No court has stated that a litigant must
expressly consent to a bankruptcy court’s jurisdiction. See
Wellness Int’l Network, Ltd. v. Sharif, 135 S. Ct. 1932, 1948
n.13 (2015) (“[T]he Constitution does not require that consent
be express. . . .”). While the Supreme Court has held that a
litigant must “knowingly and voluntarily consent” to
jurisdiction, id. at 1939, it has also stated that consent may be
“express or implied,” id. at 1948. The Court explained that a




                               12
party may impliedly consent through his “actions rather than
[his] words,” id. (internal quotation marks omitted) (quoting
Roell v. Withrow, 538 U.S. 580, 589-90 (2003)), and that a
litigant’s consent gives bankruptcy courts the constitutional
authority to enter a final judgment on claims that ordinarily
require a ruling by an Article III court, 3 see id. at 1939.

       In the wake of Wellness, several courts have opined on
what actions (and omissions) amount to implied consent. Most
prominently, the Fifth Circuit has held a party impliedly
consents to bankruptcy jurisdiction when he “raise[s] no
constitutional objection when joining the case.” Matter of
Delta Produce, L.P., 845 F.3d 609, 617 (5th Cir. 2016).
District courts have echoed this conclusion, stating a litigant
impliedly consents to jurisdiction by appearing before the
bankruptcy court “without [any] objection.” Cole v. Strauss,
No. 2:16-cv-04143-NKL, 2017 WL 26906, at *9 (W.D. Mo.
Jan. 3, 2017), aff’d, 732 F. App’x 497 (8th Cir. 2018) (per
curiam); see also Mandel v. Jones, Civil Action No. 4:12-cv-
       3
          Article III, § 1, of the Constitution states that “[t]he
judicial Power of the United States . . . shall be vested in one
supreme Court . . . and in such inferior Courts as the Congress
may from time to time ordain and establish.” U.S. Const. art
III, § 1. “Congress has . . . established 94 District Courts and
13 Courts of Appeals, composed of judges who enjoy the
protections of Article III: life tenure and pay that cannot be
diminished.” Wellness, 135 S. Ct. at 1938. At the same time,
however, “Congress has . . . authorized the appointment of
bankruptcy and magistrate judges, who do not enjoy the
protections of Article III, to assist Article III courts in their
work.” Id. Though the service of bankruptcy and magistrate
judges is no doubt of great value to the federal court system,
see id. at 1939 & n.2, they are not constitutionally authorized
to enter a final judgment in every case.




                               13
87, 2016 WL 4943366, at *5 (E.D. Tex. Sept. 16, 2016)
(“Parties may impliedly consent to trial of a debtor’s state-law
counterclaim when a bankruptcy judge hears evidence and
testimony related to that claim without the parties’
objections.”); True Traditions, LC v. Wu, 552 B.R. 826, 838
(N.D. Cal. 2015) (“When it came time for summary judgment
. . . , Appellant sought final judgment in its favor without ever
mentioning consent. . . . The unmistakable implication from
Appellant’s motion is that it sought an entry of final judgment
in its favor. . . . Courts confronted with this situation have time
and again concluded that the movant had impliedly consented
to the bankruptcy court’s authority to enter final judgment.”
(emphasis added) (internal citations omitted)).

       In reaching their respective holdings, courts have
heeded the views of the Supreme Court on implied consent,
“increasing      judicial     efficiency[,]    and      checking
gamesmanship.” Wellness, 135 S. Ct. at 1948. They have
observed that the Supreme Court has highlighted “the
consequences of ‘a litigant . . . ‘sandbagging’ the court—
remaining silent about his objection and belatedly raising the
error only if the case does not conclude in his favor.’” Stern,
564 U.S. at 482 (alteration in original) (quoting Puckett v.
United States, 556 U.S. 129, 134 (2009)); see also Wu, 552
B.R. at 839 (stating a party may not belatedly raise an objection
to jurisdiction after the bankruptcy court enters a final
judgment against his claims). 4 Thus courts have required
claimants to raise the issue of consent before bankruptcy cases
conclude, see Matter of Delta Produce, 845 F.3d at 617, and

       4
         While the Supreme Court made this observation in the
context of a bankruptcy court’s statutory authority to decide a
claim, at least one district court has imported it into its analysis
of the bankruptcy court’s constitutional authority to enter a
final judgment on a claim. See, e.g., Wu, 552 B.R. at 839.




                                14
have looked to litigants’ actions to determine if they have
knowingly and voluntarily consented to jurisdiction, see, e.g.,
Mandel, 2016 WL 4943366, at *5; In re Pioneer Carriers,
LLC, 583 B.R. 891, 898 (Bankr. S.D. Tex. 2018) (“[T]he
[claimant] filed two separate and distinct proofs of claim . . . ;
the Debtor filed the Objections . . . ; the [claimant] filed
responses to the Objections . . . ; this Court held the [h]earing;
and at no time did [either party] . . . ever object to this Court’s
constitutional authority to enter a final order. . . . If these
circumstances do not constitute consent, nothing does.”
(internal citations omitted)).

       In line with this case law, we conclude that Younge
impliedly consented to the Bankruptcy Court’s jurisdiction. As
noted, he filed a proof of claim, a response to Tribune’s
objection, and a supplemental response. In none of these
filings did Younge question the Bankruptcy Court’s
constitutional authority to decide his claims. Instead, he
indicated he assented to the Court’s entry of judgment in his
favor. See, e.g., Younge Suppl. Resp. at 2, Case No. 08-13141
(KJC) (Bankr. D. Del. Aug. 21, 2014), ECF No. 13951 (“Mr.
Younge respectfully requests that this Court overrule the . . .
[o]bjection.”). He also made clear that he sought a final
judgment on the merits, as his counsel presented additional
evidence for the Court’s consideration and expressly stated that
the evidence would allow the Court “to fully evaluate [his]
claim,” including the issue of “liability.” App. at 212a. More
than a year before issuing a final judgment, the Court notified
him that briefing was complete and that it was “reviewing th[e]
case.” Id. at 59a (docket entry on September 8, 2014, stating
“Judge Carey is reviewing th[e] case”). Yet neither Younge
nor his counsel raised any constitutional objection after that
notice was filed. In view of these actions, Younge knowingly
and voluntarily submitted to the Bankruptcy Court’s deciding
his claims. Cf. In re Pioneer Carriers, 583 B.R. at 898.




                                15
Consequently, the Court had constitutional authority to enter a
final judgment on them. 5

        Younge opposes this conclusion by portraying Wellness
as intervening authority. He claims he could not raise a
constitutional objection during bankruptcy proceedings
because the Supreme Court decided Wellness “after . . .
bankruptcy court submissions were made.” Younge Br. at 23.
Again we disagree. Although the Supreme Court decided
Wellness after the parties completed briefing, Younge could
have raised an objection with the Bankruptcy Court by filing a
notice of supplemental authority. See Bankr. D. Del. Local R.
7007-1(b) (2015) (“No additional briefs, affidavits or other
papers in support of or in opposition to the motion shall be filed
without prior approval of the Court, except that a party may
call to the Court’s attention and briefly discuss pertinent cases
decided after a party’s final brief is filed or after oral
argument.” (emphases added)). He also could have asked the
Court to reconsider its order disallowing his claim. See Fed.
R. Bankr. P. 3008 (“A party in interest may move for
reconsideration of an order allowing or disallowing a claim
against the estate.”). As such, Younge was not precluded from

       5
         Though our discussion here somewhat mirrors our
analysis of the Bankruptcy Court’s statutory authority, the
touchstone of both inquiries is different. A bankruptcy court
has statutory authority to decide a personal injury tort claim if
the party fails to raise an objection under 28 U.S.C.
§ 157(b)(5). It has constitutional authority to enter a final
judgment on the same type of claim if a litigant (1) fails to raise
a constitutional objection and (2) knowingly and voluntarily
assents to the court’s adjudication of his claims. To repeat, a
claimant’s actions may indicate his knowing and voluntary
consent to bankruptcy jurisdiction. See Wellness, 135 S. Ct. at
1948.




                                16
raising a constitutional objection before the Bankruptcy Court,
and we are not persuaded that he raised his concerns “at the
first opportunity” by waiting until his appeal to the District
Court. Younge Br. at 24.

        Accordingly, we hold that the Bankruptcy Court had
jurisdiction to decide Younge’s hostile work environment and
wrongful termination claims. As the District Court reached the
same conclusion, we affirm this portion of its decision.

       B.      The proceedings in Bankruptcy Court did not
               deprive Younge of his right to due process,
               right to a jury trial, or right to counsel.

        Younge contends the Bankruptcy Court’s proceedings
abridged his right to procedural due process, his right to a jury
trial, and his right to counsel. He brings his right-to-counsel
argument under the Commerce Clause, claiming the
Bankruptcy Court’s local-counsel requirement inures to the
disadvantage of out-of-state litigants. See Bankr. D. Del. Local
R. 9010-1(d) (2015) (“A party not appearing pro se shall obtain
representation by a member of the Bar of the District Court or
have its counsel associate with a member of the Bar of the
District Court. . . .”). We address each contention in turn.

        To start, “procedural due process requires ‘at a
minimum . . . that deprivation of life, liberty or property by
adjudication be preceded by notice and opportunity for hearing
appropriate to the nature of the case.’” United States v.
Ausburn, 502 F.3d 313, 322 (3d Cir. 2007) (quoting Mullane
v. Cent. Hanover Bank & Tr. Co., 339 U.S. 306, 313 (1950)).
“[D]ue process considerations apply in the exercise of
bankruptcy jurisdiction.” In re Smith Corset Shops, Inc., 696
F.2d 971, 976 (1st Cir. 1982). During a bankruptcy
proceeding, “both debtors and creditors have a constitutional
right to be heard on their claims, and the denial of that right . . .




                                 17
is the denial of due process. . . .” Matter of Boomgarden, 780
F.2d 657, 661 (7th Cir. 1985) (alteration omitted) (internal
quotation marks omitted).

        Here Younge had notice of the Bankruptcy Court’s
proceedings and had ample opportunities to be heard. He filed
a proof of claim and a pro se response. When he obtained
counsel, he had a hearing before the Bankruptcy Court, and it
invited him to submit additional evidence and a supplemental
response. He gives us no indication that these procedures were
constitutionally lacking. Nor does he point to any additional
procedures that were required to decide his claims. As such,
we cannot say that the Bankruptcy Court failed to afford him
adequate due process. Cf. In re Bartle, 560 F.3d 724, 730 (7th
Cir. 2009) (“We cannot say that [the Debtor’s] substantial
rights were affected by an erroneous deprivation of an
opportunity to be heard . . . when he has not set forth what he
would have brought to the court’s attention. . . .”); McNeil v.
Drazin, 499 B.R. 484, 490 (D. Md. 2013) (“During both
hearings . . . , [Appellant] presented evidence and legal
arguments . . . before the Bankruptcy Court ruled against
him. . . . Thus, [Appellant] had an opportunity to be—and
was—heard on this issue.” (footnote omitted) (internal
citations omitted)).

       Moving on to the Seventh Amendment claim, Younge
argues he was entitled to a jury trial before the Bankruptcy
Court disallowed his claims. However, “there is no Seventh
Amendment right to a jury trial for determination of objections
to claims.” Katchen v. Landy, 382 U.S. 323, 337 (1966).
Although the Bankruptcy Court viewed the claim objection as
a motion for summary judgment, that also “does not violate a
party’s Seventh Amendment jury trial rights so long as the
person having the right to the jury trial is an actual participant
in the summary judgment proceeding.” In re TMI Litig., 193
F.3d 613, 725 (3d Cir. 1999). Here, as already noted, Younge




                               18
was an active participant in bankruptcy proceedings because
he made several submissions to the Bankruptcy Court before it
decided his claims. Thus the Court did not violate his right to
a jury trial by disallowing his claims.

        Finally, Younge’s right-to-counsel argument is waived,
as it was never raised before the District Court on appeal. See
DIRECTV Inc. v. Seijas, 508 F.3d 123, 125 n.1 (3d Cir. 2007)
(“It is well established that arguments not raised before the
District Court are waived on appeal.”). In any event, the
Bankruptcy Court’s local-counsel requirement does not apply
to Younge, as the Local Rules allow litigants to “file or
prosecute a proof of claim or a response to their claim” without
obtaining local counsel. Bankr. D. Del. Local R. 9010-1(e)(iii)
(2015). Although the Court “may . . . direct the claimant to
consult with Delaware counsel if the claim litigation will
involve extensive discovery or trial time,” Younge does not tell
us that the Court asked him to find local counsel to help with
discovery or a potential trial. Accordingly, even if this
contention were preserved for our review, we would not hold
that Younge has stated a viable claim under the Commerce
Clause.

       In sum, the Court did not violate Younge’s
constitutional rights, and its procedures were constitutionally
sound. There is no basis to disturb its decision based on the
constitutional concerns Younge raises.

       C.     We cannot transfer this case to the Eastern
              District of Pennsylvania or remand it to the
              Pennsylvania Commission on Human
              Relations.

       In the alternative, Younge asks us to transfer this case
to the Eastern District of Pennsylvania. He also requests that
we remand his claims to the Pennsylvania Commission on




                              19
Human Relations and abstain in favor of proceedings before it.
We cannot transfer or remand this case to another court
because the claims have been discharged under § 524 of the
Bankruptcy Code. See 11 U.S.C. § 524; see also 11 U.S.C.
§ 1141(d)(1)(A) (“[T]he confirmation of a plan— . . .
discharges the debtor from any debt [broadly defined as
“liability on a claim,” 11 U.S.C. § 101(12)] that arose before
the date of such confirmation. . . .”). Thus Younge cannot re-
litigate his claims in the Eastern District of Pennsylvania or the
Pennsylvania Commission on Human Relations.

       D.     The District Court and Bankruptcy Court
              correctly decided Younge’s hostile work
              environment claim, as Younge did not prove
              respondeat superior liability.

        Younge asserts the District Court incorrectly decided
his hostile work environment claim. Before addressing the
merits of its decision, he raises two procedural arguments.
First, he contends the District Court erred in reviewing the
Bankruptcy Court’s factual findings for clear error because the
latter had no statutory or constitutional authority to hear his
claims. As noted, however, Younge did not raise any statutory
or constitutional objections during bankruptcy proceedings.
He also knowingly and voluntarily consented to the
Bankruptcy Court’s jurisdiction. Thus the District Court
applied the correct standard of review to the Bankruptcy
Court’s findings of fact. See In re Global Indus. Techs., Inc.,
645 F.3d 201, 209 (3d Cir. 2011) (en banc) (noting a district
court reviews a bankruptcy court’s factual findings for clear
error and legal conclusions de novo).

       Next, he argues the Bankruptcy Court and District Court
misapplied the summary-judgment standard and failed to give
his submissions “proper weight.” Younge Br. at 35. But the
record demonstrates that both Courts considered Younge’s




                               20
evidence at face value and drew all inferences in his favor.
They were not required to do anything more, and Younge does
not point us to any evidence that they disregarded or
downplayed. As such, we discern no error in the Bankruptcy
Court’s and District Court’s application of the summary
judgment standard.

        Turning to the merits, Younge argues his hostile work
environment claim survives summary judgment because he
was subjected to severe or pervasive discrimination. He
further contends WPHL had respondeat superior liability, as it
had actual or constructive knowledge of Schultz’s racial
hostility.

       Under Title VII of the Civil Rights Act of 1964 (“Title
VII”), it is unlawful for “an employer . . . to discriminate
against any individual with respect to his compensation, terms,
conditions, or privileges of employment . . . because of such
individual’s race, color, religion, sex, or national origin. . . .” 6

       6
         Younge also brings his hostile work environment
claim under the Pennsylvania Human Relations Act. In
pertinent part, it provides:

       It shall be an unlawful discriminatory practice
       . . . [f]or any employer because of the race, color,
       religious creed, ancestry, age, sex, national
       origin or non-job related handicap or disability
       or the use of a guide or support animal because
       of the blindness, deafness or physical handicap
       of any individual or independent contractor, to
       refuse to hire or employ or contract with, or to
       bar or to discharge from employment such
       individual or independent contractor, or to
       otherwise discriminate against such individual or




                                 21
42 U.S.C. § 2000e-2(a)(1). The Supreme Court has observed
that Title VII “is not limited to ‘economic’ or ‘tangible’
discrimination,” Meritor Sav. Bank, FSB v. Vinson, 477 U.S.
57, 64 (1986), and that it also bars “a discriminatorily hostile
or abusive [work] environment,” Harris v. Forklift Sys., Inc.,
510 U.S. 17, 21 (1993).

         “[W]hether an environment is ‘hostile’ or ‘abusive’ [is]
. . . determined only by looking at all the circumstances[,] . . .
includ[ing] the frequency of the discriminatory conduct; its
severity; whether it is physically threatening or humiliating, or
a mere offensive utterance; and whether it unreasonably
interferes with an employee’s work performance.” Id. at 23.
To prevail on a hostile work environment claim, a plaintiff
must show “1) the employee suffered intentional
discrimination because of his/her [race], 2) the discrimination
was severe or pervasive, 3) the discrimination detrimentally
affected the plaintiff, 4) the discrimination would detrimentally
affect a reasonable person in like circumstances, and 5) the
existence of respondeat superior liability. . . .” Castleberry v.
STI Grp., 863 F.3d 259, 263 (3d Cir. 2017) (alterations


       independent contractor with respect to
       compensation, hire, tenure, terms, conditions or
       privileges of employment or contract, if the
       individual or independent contractor is the best
       able and most competent to perform the services
       required.

43 Pa. Cons. Stat. § 955(a). Because its language is
“substantially similar” to Title VII, we interpret both statutes
identically and do not undertake a separate analysis of
Younge’s state-law claim. Fogelman v. Mercy Hosp., Inc., 283
F.3d 561, 567 (3d Cir. 2002).




                               22
omitted) (internal quotation marks omitted) (quoting Mandel
v. M & Q Packaging Corp., 706 F.3d 157, 167 (3d Cir. 2013)).

        Because the District Court’s opinion “hinged on” the
final element—“the absence of respondeat superior
liability”—we focus our analysis on that element of Younge’s
claim. In re Tribune Media Co., 2017 WL 2622743, at *8. To
start, employers may be liable for either a supervisor’s or a co-
worker’s discriminatory acts. Employers are strictly liable for
a supervisor’s actions “[i]f the supervisor’s harassment
culminates in a tangible employment action.” Vance v. Ball
State Univ., 570 U.S. 421, 424 (2013). The Supreme Court has
defined a “tangible employment action” as “a significant
change in employment status, such as hiring, firing, failing to
promote, reassign[ing] with significantly different
responsibilities, or a decision causing a significant change in
benefits.” Burlington Indus., Inc. v. Ellerth, 524 U.S. 742, 761
(1998).
         However, “[w]hen the hostile work environment is
created by . . . non-supervisory coworkers,” employers are “not
automatically liable” in all instances. Huston v. Procter &
Gamble Paper Prods. Corp., 568 F.3d 100, 104 (3d Cir. 2009).
“Rather, employer liability . . . exists only if [(1)] the
employer failed to provide a reasonable avenue for complaint
or . . . [(2)] the employer knew or should have known of the
harassment and failed to take prompt and appropriate remedial
action.” Id.
        Younge relies on both theories of respondeat superior
liability for his hostile work environment claim. He contends
WPHL is strictly liable for Schultz’s actions because it made a
tangible employment decision to assign him to train with
Schultz. In his view, the station knew of Schultz’s racial bias
because Schultz asked Leff, “[W]hy are you training a hoop
. . . who doesn’t know anything?” App. at 159a (internal




                               23
quotation marks omitted). Younge claims that Schultz made
this statement before the altercation and that Leff relayed
Schultz’s comments on to Hort (as noted, a supervisor) before
he trained with Schultz.

       As a preliminary matter, this contention is waived, as
Younge never presented it to the Bankruptcy Court. See
Buncher Co. v. Official Comm. of Unsecured Creditors of
GenFarm Ltd. P’ship IV, 229 F.3d 245, 253 (3d Cir. 2000)
(agreeing with the district court that an issue is waived when a
party does not raise it in bankruptcy court). However, even if
we consider it on the merits, WPHL’s assignments during
employee training were not a tangible employment action, as
they did not effect “a significant change in [Younge’s]
employment status.” Ellerth, 524 U.S. at 761. Thus Younge
cannot prove that WPHL is strictly liable under the first theory
of respondeat superior liability. He may only succeed on his
claim if he demonstrates that the station was liable for co-
worker harassment. See Huston, 568 F.3d at 104 (describing
the prerequisites for employer liability for a co-worker’s
discriminatory actions).

        Turning to this point, Younge argues WPHL knew or
should have known of Schultz’s alleged racial bias. He points
out that Hort and Elias told him, “[W]e have had problems with
S[c]hultz before.” App. at 74a (internal quotation marks
omitted). He also asserts that Kerr and Leff were aware that
Schultz “ha[d] a problem” and could cause “trouble.” In re
Tribune Media Co., 2016 WL 1122865, at *2 (internal
quotation marks omitted). Finally, he tells us Schultz’s
personnel file includes an incident from 1993 involving
racially charged remarks.

        While some of these allegations are troubling, they are
still not enough to establish that WPHL knew or should have
known of Schultz’s racial animus. For example, the statements




                              24
made by Hort, Elias, Kerr, and Leff plainly indicate that
Schultz had a “problem,” but none of them specify that he
exhibited racial animosity toward his colleagues. Although the
incident from 1993 gives us pause, it involved disputed
accusations of racial bias and occurred 15 years before
Younge’s altercation with Schultz. There are no similar
incidents in Schultz’s personnel file that occurred after the
1993 incident. In view of this evidence, we cannot conclude
that the station had actual or constructive knowledge of
Schultz’s alleged racial animus at the time of the altercation. 7

       Younge counters that WPHL must have known of
Schultz’s racial bias, as the latter told the Pennsylvania
Commission on Human Relations that his nickname was “the
Nazi.” This statement is undoubtedly disturbing. But the law
does not tell us to look at Schultz’s comments in isolation.
Rather, it directs our attention to what WPHL knew or should
have known about his conduct while he was employed there.
See Huston, 568 F.3d at 104. As such, we may not consider
his remarks to the Commission to determine what the station
knew (or should have known) when he was its employee. Nor
can we make this type of inference based on the record, as



       7
        Recall that an employer may also be liable for a co-
worker’s discriminatory acts “if . . . [it] failed to provide a
reasonable avenue for complaint.” Huston, 568 F.3d at 104.
Younge does not argue that WPHL failed to provide a
reasonable way to assert a complaint. In any event, we cannot
impute liability to the station on this basis because the record
demonstrates that Younge had an opportunity to complain
about Schultz’s behavior and that the station took those
complaints seriously, launching an internal investigation and
terminating Schultz after the investigation concluded.




                               25
Schultz never mentioned whether WPHL’s management knew
of his nickname during his tenure there.

       Finally, Younge points to Schultz’s interview with
WPHL’s Human Resources Department after the incident. He
asserts this interview gave the station adequate knowledge that
Schultz exhibited racial bias, as Schultz admitted he used the
terms “Spike Lee” and “hoop” in reference to Younge. App.
at 159a-60a. Even if this were true, WPHL discharged Schultz
immediately after the interview, taking “prompt and
appropriate remedial action” once it learned of his comments.
Huston, 568 F.3d at 104 (noting an employer is liable for co-
worker harassment if “[it] knew or should have known of the
harassment and failed to take prompt and appropriate remedial
action”). Thus Schultz’s statements during his interview are
not enough to sustain Younge’s hostile work environment
claim.

       In sum, nothing in the record allows us to conclude that
WPHL had respondeat superior liability for Schultz’s conduct.
Although we agree that certain portions of the record are
troubling, they do not touch on WPHL’s knowledge of
Schultz’s racial animus—a key facet of Younge’s hostile work
environment claim. Accordingly, we affirm the District
Court’s holding on this claim.
       E.     The District Court correctly decided
              Younge’s wrongful termination claim because
              WPHL      offered    a     legitimate,   non-
              discriminatory reason for his termination and
              Younge failed to demonstrate pretext.

       Younge contends the District Court incorrectly decided
his wrongful termination claim. He insists WPHL’s reasons
for discharging him were pretextual and that the station
terminated his employment because of his race and/or color.




                              26
       Tribune counters that it provided a legitimate, non-
discriminatory reason for ending Younge’s employment. It
asserts Younge cannot demonstrate pretext in this context, as
he received the same treatment as Schultz.

        Title VII prohibits employers from “discharg[ing] any
individual . . . because of [his] . . . race.” 42 U.S.C. § 2000e-
2(a)(1). As noted, we analyze wrongful termination claims by
using the McDonnell Douglas burden-shifting framework, see
McDonnell Douglas, 411 U.S. at 802-05, which gives a
plaintiff “the initial burden . . . of establishing a prima facie
case of racial discrimination,” id. at 802. Once he has done so,
“the burden . . . shifts to the defendant to offer evidence of a
legitimate, non[-]discriminatory reason for the [adverse
employment] action.” Connors v. Chrysler Fin. Corp., 160
F.3d 971, 974 n.2 (3d Cir. 1998). After a defendant provides
this type of evidence, “the burden . . . rebounds to the plaintiff,
who must . . . show . . . that the employer’s explanation is
pretextual.” Fuentes v. Perskie, 32 F.3d 759, 763 (3d Cir.
1994).

        We start with the first step of the framework. To
establish a prima facie case, Younge must prove “that he (1)
was a member of a protected class . . . , (2) was qualified for
the position at issue, (3) suffered an adverse employment
action[,] and (4) was ultimately replaced” under circumstances
that support an inference of unlawful discrimination. Connors,
160 F.3d at 973-74. He no doubt meets the first three elements,
as he (1) is an African-American man who (2) has years of
experience in the industry and (3) was discharged from his
position. The parties, however, dispute whether he can
establish the final element of a prima facie case. The
Bankruptcy Court and District Court also took different paths
as to the last element. Compare In re Tribune Media Co., 2016
WL 1122865, at *8 (Bankruptcy Court stating Younge cannot
satisfy the fourth element of a prima facie case), with In re




                                27
Tribune Media Co., 2017 WL 2622743, at *10 (District Court
stating it “assumes, without analyzing, that Younge meets
the prima facie case”).

       For our purposes, we adopt the same position as the
District Court and assume, without deciding, that Younge has
proven a prima facie case of racial discrimination. As such,
we move on to the second step of the framework and evaluate
whether WPHL has provided a legitimate, non-discriminatory
reason for his termination. If it cannot satisfy this burden,
Younge is entitled to summary judgment in his favor. See
Keller v. Orix Credit All., Inc., 130 F.3d 1101, 1108 (3d Cir.
1997) (en banc). However, if the station meets its burden, we
continue our analysis to the final step of the McDonnell
Douglas framework. See id.

       Here WPHL supplied a legitimate and non-
discriminatory reason for Younge’s termination because it
stated that he was fired for violating the station’s Code of
Conduct and Anti-Harassment Policy.                     WPHL’s
representatives also told the Pennsylvania Commission on
Human Relations that Younge “was discharged because he
violated the [s]tation’s policies against fighting.” App. at 139a.
This is enough to satisfy the employer’s “relatively light
burden” under the McDonnell Douglas framework. Fuentes,
32 F.3d at 763; see also Fasold v. Justice, 409 F.3d 178, 185
(3d Cir. 2005) (noting an employee’s repeated failure “to
submit proper leave forms” and “unwilling[ness] to work
necessary overtime hours” may be legitimate, non-
discriminatory reasons for termination). Accordingly, Younge
is not entitled to summary judgment on his wrongful
termination claim, and we must proceed to the last step of the
framework.

     To repeat for convenience, the final step of the
McDonnell Douglas framework requires the plaintiff to prove




                               28
that the employer’s reasons for his termination were pretextual.
He may do so by “point[ing] to some evidence, direct or
circumstantial, from which a factfinder could reasonably either
(1) disbelieve the employer’s articulated legitimate reasons . . .
or (2) believe that an invidious discriminatory reason was more
likely than not a motivating or determinative cause of the
employer’s action.” Fuentes, 32 F.3d at 764. If he succeeds in
meeting this burden, he has defeated summary judgment on his
wrongful termination claim. See id. If he falls short, however,
the employer is entitled to summary judgment in its favor. See
id.

         In this case, Younge has not carried his burden under
the first prong. Far from giving us evidence from which we
could “disbelieve the [station’s] articulated . . . reasons” for
terminating his employment, id., he admitted he cursed at
Schultz during the altercation, see App. at 161a, engaging in
conduct that was barred by WPHL’s policies. Thus the record
does not give us sufficient basis to discredit WPHL’s
explanation for its employment decision. See Fuentes, 32 F.3d
at 765 (observing that a plaintiff may prevail on the first prong
if he “present[s] sufficient evidence to . . . throw into question,
i.e., to cast substantial doubt upon, [an employer’s] . . .
reasons”). Instead, it lends credibility to the station’s rationale
and forces Younge to rely on the second prong to demonstrate
pretext and survive summary judgment.

        Turning to this part of the analysis, Younge argues that
a discriminatory reason was more likely than not a motivating
cause for the station’s actions because it treated Schultz more
favorably after altercations in 1993 and 2002. See id. (noting
that a plaintiff may prove pretext under the second prong if “the
employer treated other . . . similarly situated persons not of his
protected class more favorably”). He contends Schultz
remained employed at the station after both incidents and
received only a written warning for the altercation in 2002 even




                                29
though it also involved profanity. Because the incident in 2008
was Younge’s first altercation, he claims the station disciplined
him more harshly for the same type of conduct.

       Although Younge correctly notes that Schultz was
disciplined more leniently for his previous altercations, that is
not enough to show that WPHL’s reasons for Younge’s
termination were pretextual. Instead, he must show that
Schultz was “similarly[]situated in all respects”—in other
words, he “dealt with the same supervisor, . . . [was] subject to
the same standards[,] and . . . engaged in the same conduct”
during his earlier altercations. Mitchell v. Toledo Hosp., 964
F.2d 577, 583 (6th Cir. 1992). Younge has not done so here,
as he has not told us whether the station had the same
employment policies in 1993 or 2002 or whether Schultz’s
earlier altercations involved the same degree of yelling,
profanity, and disruption. See E.E.O.C. v. Kohler Co., 335
F.3d 766, 776 (8th Cir. 2003) (“To be probative evidence of
pretext, the misconduct of more leniently disciplined
employees must be of ‘comparable seriousness.’” (internal
quotation marks omitted) (quoting McDonnell Douglas, 411
U.S. at 804)). Hence we cannot conclude that Schultz’s
previous altercations are comparable to the altercation between
Younge and Schultz in 2008.

       Younge also contends that the station treated Schultz
more favorably after this altercation because the latter received
a severance while Younge “was tossed out on[]to the street.”
Younge Br. at 33. But again, Younge and Schultz were not
similarly situated in this context. See Patterson v. Avery
Dennison Corp., 281 F.3d 676, 680 (7th Cir. 2002) (“To meet
her burden of demonstrating that another employee is
‘similarly situated,’ a plaintiff must show that there is someone
who is directly comparable to her in all material respects.”).
While Younge was a seasonal, non-union employee, Schultz
was a full-time, union employee who had been with WPHL




                               30
since 1972. Accordingly, their tenure and status at the station
are not comparable, and the station’s failure to give Younge a
severance does not indicate its reasons for discharging him
were pretextual.

        It follows that Younge cannot demonstrate that WPHL
terminated his employment out of discriminatory hostility.
There is no comparator that suggests WPHL’s decision was
guided by racial bias or some other “illegitimate factor.”
Fuentes, 32 F.3d at 765. Instead, as the Bankruptcy Court aptly
observed, “the best comparator for Younge’s firing is the
[s]tation’s treatment of Schultz, who participated in the same
incident and was investigated at the same time by the same
people. It is undisputed that [Younge and Schultz] received
the same treatment,” as both were terminated for violating the
Code of Conduct and Anti-Harassment Policy. In re Tribune
Media Co., 2016 WL 1122865, at *11.

       Hence Younge cannot show that WPHL’s reason for
firing him was pretextual. As the Bankruptcy Court and
District Court reached the same conclusion, we concur with
their decision on this claim.

IV.    Conclusion

        Younge challenges the Bankruptcy Court’s statutory
and constitutional authority to decide his employment
discrimination claims and asks if he can recover for an incident
of racial harassment by Schultz, a co-worker at WPHL. We
lack any basis to question the Court’s authority at this stage, as
Younge never objected to it during bankruptcy proceedings
and instead knowingly and voluntarily submitted to the Court’s
jurisdiction.
       When we turn to the merits, we also see no reason to
disturb the District Court’s decision affirming that of the




                               31
Bankruptcy Court.        Although Schultz exhibited racial
animosity toward Younge, we cannot impute liability to
WPHL for a hostile work environment claim because we have
no evidence that it had knowledge of Schultz’s racial bias at
the time of the incident. Similarly, we cannot say that Younge
was wrongfully terminated because WPHL provided a
legitimate, non-discriminatory reason for his discharge. More
importantly, its rationale was not pretextual because Younge
and Schultz were both fired for engaging in the same conduct.
Younge gives us no examples of similarly situated individuals
who were disciplined more leniently for the same type of
conduct. Without this type of evidence, we cannot rule in his
favor. Thus we affirm.




                             32